DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 1/21/2021, the following has occurred: Claim 3 has been amended.
Claims 1, 2, 4, and 5 have been previously canceled.
Claims 3 and 6 – 17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ofek, U.S. Pre-Grant Publication 2012/ 0215560.
As per claim 3
Ofek teaches a method for creating a normalized data set, wherein the method is carried out by one or more servers that can be used to provide information via the Internet, the method comprising the steps of:
prima facie clear where the boundaries of the multiple embodiments are.
The Examiner reminds the Applicant that the instant invention is a process claim and not a claimed system design.  The claim itself describes a series of steps performed through functions.  See MPEP §2111 Claim Interpretation; Broadest Reasonable Interpretation [R-10.2019]
As a note… KM – Knowledge Module, KFW – Knowledge FrameWork

collecting data from disparate systems for a plurality of patients via the Internet (paragraphs 204 – 206, 284 – 286 – aggregate a patient’s clinical information from various sources);
mapping the data to create a normalized data set such that (paragraph 205 aggregated into the HIE and 290 – 296 commonality – paragraph 372, SmartWatch enables continuous monitoring of a patient within a defined medical information space)
the data from each of the disparate systems is linked to one another (paragraph 6 – EMPI data integration specific to healthcare industry, paragraph 429 definition, and 490 – 494);
storing the normalized data set into an electronic data warehouse (paragraphs 204 – 206, 284 – 286 HIE);
comparing the data for a first patient in the normalized data set against a set of rules (paragraph 522, probabilistic decision logic paragraph 403, temporal reasoning),
wherein the set of rules are modifiable by a user via the Internet (paragraphs 101, 389, 1059);
assigning a risk assessment to the first patient based on the data and how it compares to the set of rules (The Examiner understands from the Specification that this is a manual process performed by a user. paragraphs 105, 807- 816 );
creating care plan data and an associated task for the first patient based on the comparing step (paragraph 614 – 617, EvaluationPlan);
storing the care plan data (paragraph 616, evaluationResult data paragraph 382 results in EMR) and the associated task (paragraph 612, retrieve KM from database) for the first patient at the one or more servers (Functionality explained in figure 160B - paragraph 323 - Note that the claim does not describe how the data is stored- The plan is stored and the patient task data is stored);
obtaining an electronic health record (EHR) for the first patient at the one or more servers (paragraph 886, figure 154a that relates to paragraph 165 with the , 
wherein the EHR for the first patient is obtained in a native format from a native partner system (figures 15, 154B – system designed for PBM such as Allscripts, EPIC, paragraph 1043- local terminologies -As mentioned in the interview, the Specification does not define or explain what “native” is. The Specification does not explain how a native system might differentiate a “non-native” system.  The Examiner asked the Applicant for an “industry definition” but the Applicant did not have a source that he could cite. The Examiner therefore understands “native” as a nonfunctional descriptive label- If the Applicant has a functional description of “native” vs “non-native” then the Examiner requests source information.  The actual explanation is essential matter and therefore is required to be added to the Specification– No new matter may be added.);
reporting (paragraph 1048 displayed),
to the native partner system (figure 15, paragraph 460), 
the associated task that was created and the risk assessment that was assigned
so that the associated task is displayed as part of a native workflow of the EHR for the first patient as provided by the native partner system (the Examiner notes that there is no explanation or description of what “as part of a native workflow” means. For example, paragraph 80 includes, “The user assigned to the care team opens that task in their native workflow as they would any task created by the native system.” The Examiner understands the limitation as descriptive and not functional.)
through use of an application that is being executed on a client machine that is connected to the native partner system via the Internet (paragraphs 828, 929, 997); and
in response to the comparing step (Embodiment 5 – 25),
integrating a care plan link directly into the native workflow of the EHR for the first patient as provided by the native partner system ((figure 156A SmartAgent paragraphs 530 step 20B, Fit into Clinician Window via integration – paragraphs 828, 987 The Specification does not describe what “directly into …” means. There is no example or description as to how to differentiate direct from indirect.  Additionally, the Specification provides no description as to what “integrating…” actually requires.  The Examiner has understood this through BRI as a computer tool)
so that the care plan link is displayed by the application at the client machine as a part of the native workflow of the EHR, wherein the care plan link specifies an electronic address for the care plan data that is stored on the one or more servers (paragraphs 212 – 280).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the Ofek embodiments.  One of ordinary skill in the art at the time of the invention would have combined the multiple embodiments because: Features of the present invention which are described in the context of separate embodiments may also be provided in combination in a single embodiment. Conversely, features of the invention, including method steps, which are described for brevity in the context of a single embodiment or in a certain order may be provided separately or in any suitable subcombination or in a different order. "e.g." is used herein in the sense of a specific example which is not intended to be limiting (Ofek, paragraph 1061).

As an alternate rejection and not listed in the statement of rejection above, the Examiner notes that Hasan et al. (U.S. Pre-Grant Publication 2012/ 0078664) teaches an aggregating database that normalizes the data within the aggregated database (Abstract).  Hasan further teaches the creation of a master patient index (paragraph 481).  Hasan also compares the data against a standard to determine the treatment effectiveness (paragraphs 56 and 57). 
As per claim 6, Ofek teaches the method of claim 3 as described above.
Ofek further teaches the method wherein the step of comparing the data includes the step of identifying the data for different normalized data sets to determine when the data from the disparate systems should be mapped into a unified normalized data set when the data has 
In understanding this limitation, the Examiner quotes from paragraph 28, “The Site Data Links utilizes deterministic and probabilistic models to identify when redundant information exists and when it should be consolidated into a unified clinical patient summary (a normalized data set).”  As the “probabilistic models” are not disclosed, the Examiner understands them to be well-known.
As per claim 7, Ofek teaches the method of claim 6 as described above.
Ofek further teaches the method including the step of storing a complete record of the data from the different normalized data sets and any original source data from each of the disparate systems and what system was used to gather the original source data (paragraph 205, metadata that includes identification of the source).
As per claim 8, Ofek teaches the method of claim 6 as described above.
Ofek further teaches the method including the step of creating a record for each normalized data set (paragraphs 192 – 206).
As per claim 9, Ofek teaches the method of claim 8 as described above.
Ofek further teaches the method including the step of generating the set of rules using a rules engine (As previously mentioned, the Specification does not disclose what a “rules engine” is.  Further, the claim does not state how that this not-disclosed rules engine is used.  Figure 14 and paragraphs 418 – 455).
As per claim 10, Ofek teaches the method of claim 9 as described above.

As per claim 11, Ofek teaches the method of claim 3 as described above.
Ofek further teaches the method including the step of generating a task to be performed by a user to facilitate the generation of data to be used to create the normalized data set (paragraph 530, step 20 – The Examiner cannot find the basis of this limitation within the Specification).
As per claim 12, Ofek teaches the method of claim 3 as described above.
Ofek further teaches the method including the step of communicating with patients to facilitate the gathering of the data for the creation of the normalized data set (Paragraph 530, step 1, patient portal and also e-mail, fax, SMS …).
As per claim 13, Ofek teaches the method of claim 3 as described above.
Ofek further teaches the method including the step of optimizing costs associate with the gathering of the data for the creation of the normalized data set (paragraph 423, lowering costs).
As per claim 14, Ofek teaches the method of claim 3 as described above.
Ofek further teaches the method including the step of measuring the normalized data set to determine a need of the patient associated with the normalized data set for resources as compared to other of the normalized data sets being generated (paragraphs 442, 474 – 479, 530, step 15, and 531 –using the data for research – As previously mentioned the Specification does not state what this limitation means and therefore the Examiner has interpreted it broadly).
As per claim 15, Ofek teaches the method of claim 3 as described above.

From paragraph 28, “The  Site Data  Links  utilizes  deterministic  and probabilistic  models  to  identify when  redundant  information  exists and when  it  should be  consolidated  into  a unified  clinical patient summary (a normalized data set).”  As such, the Examiner understands “patient summary” as the complete record.
As per claim 16, Ofek teaches the method of claim 3 as described above.
Ofek further teaches the method including the step of stratifying the risk assessment to quantify a need for resource allocation (paragraphs 264, 265 and a-f to determine if a patient needs to be seen).
The Examiner looked into the Specification to understand what the Applicant meant by “stratifying.” Paragraph 36 begins with, “The rules builder 150 and External Rule Sources 160 also allow a user to attach a ranking, assign an acuity level, or risk stratification level within each rule. The rules builder 150, 160 allows users to assign a value that depicts higher levels of acuity, ranking or risk to support the risk stratification of patient(s), populations, payers and providers identified by the rule. This allows users to sort, filter, list, view, highlight, stratify or rank patients who are in need of care and the providers or payers responsible for that care, and identifies or flags items that are of an urgent nature.” The paragraph continues, “The risk stratification method matches data on patients against the rules to determine where on a relative scale a particular patient falls. If the patient has a higher risk, directing more resources to that patient may better assist that patient than one that has a lower risk.”
As per claim 17,
.
Response to Arguments
Applicant's arguments filed 8/26/2019 have been fully considered but they are not persuasive.
Rejections under 35 USC §103
The Applicant states, “In the Response to Arguments section of the Office action, the Office action states that the specification does not describe what the "integrating" and "providing" steps of Claims 3 and 17 require and that it is unknown what feature is missing from Ofek. Paragraph [0039] explains "Care Plan Integration with a native Partner System 206." Here, the specification teaches that "integrating" care plan data (which may be accessible via a care plan link) into a system means that the care plan data "will be completely compatible with and treated the same as a task, message or notification that would be created by the [system]."  The Examiner appreciates the Applicant’s editing skills as the Applicant has taken an entire paragraph and deconstructed it.  To better explain, let us start with the entire paragraph 39.
[0039] Care Plan Integration with a native Partner System 206, that is also possibly also a 
Data Source 110, is a key attribute of this invention. The system will facilitate the linkage of these care plans into the systems used to document care, often referred to as EHRs for a given provider or care manager. This integration will be directly to the system of record, stored in the Site Data Map 184 that providers, or other users, use 206 to facilitate seamless access to the data of the care plan and will leverage open api's 207 available from most of the significant electronic medical record (EMR) vendors, examples of systems that provide rich integration capabilities are Epic, eCW, Cemer, Greenway, Allscripts and NextGen. The system 204 also facilitates; integration into the tasking and messaging capabilities of these systems 206 and linkage of a personalized care plan, 201 and 202. Using the vendors integration profile available to external entities and bases on the information stored in 184 and 202 the invention knows the type of system the care plan is being delivered to and tailors the care plan components 201 and 202 to a format that's compatible with and native that system. Information such as order sets, goals, 
Paragraph 39, begins by discussing integration through API’s as stated, “This integration will be directly to the system of record, stored in the Site Data Map 184 that providers, or other users, use 206 to facilitate seamless access to the data of the care plan and will leverage open api's 207 available …” Then, paragraph 39 ends with a switch to when API’s do not exist, “Where API's, standards or support from vendor systems (206) does not exist the Client Agent 204 will create a task or message and imbed it directly into Partner System 206 using Partner API Tool 207.”  Notice, that the use of “imbed” here for the first time and only when API do not exist.
The Applicant has removed the word “imbed” from his citation and concatenated the first part of paragraph 39, API’s available, with the second part of paragraph 39, API’s do not exist.  The Applicant’s cites two additional places where the word “imbed” appears.  These Applicant’s citations are used out of context to change how the Specification uses the word imbed and integrating.  
The Applicant states, “The system 206, which is referred to as a Native Partner System or Partner System, is a system that is external and separate from the system that carries out the method-see FIG. 4 at "SYSTEM" ( on the right/top) and "206 Partner System" ( on the 
The Applicant has been more than able to claim a specific computer architecture but has chosen not to do so.  The Applicant’s desire to import structure disclosed but not claimed is not persuasive.  Instead, the Applicant has chosen to claim through functions and not by system design.  All of the claims are process claims and that claimed functionality has to be read in light of the specification.
The Applicant states, “One of ordinary skill in the art would not, based on the teachings of Ofek and/or Hasan, modify Ofek so as to arrive at the limitations of Claim 3, especially those relating to the "reporting" and "integrating" steps.” This is the beginning of a paragraph with several conclusionary arguments supplied without proof.  
Further, the Examiner reminds the Applicant that the “teaching away” argument regards an explicit statement that the combined solution would not work.  Further, the idea that “then the SmartAgent as touted by Ofek would not be needed” represents the Applicant’s opinion regarding the intended use of the claimed processes.  
The Applicant additionally states, “In this sense, modifying Ofek so as to arrive at these limitations of Claims 3 and 17 would completely change the principle of operation of Ofek …” How and in what way? These are computer systems with data being manipulated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626